Title: To Benjamin Franklin from Richard Bache, 3 July 1782
From: Bache, Richard
To: Franklin, Benjamin


Dr. Sir—Philada. 3d. July 1782.
Hearing this Moment of an opportunity for France, from an Eastern port—I inclose you Mr. R Morris’ Draft on Mons. Grand a 60 days for Lrs. 3200 Livres, being Moneys recd. from Christian Scheinder of German Town say £200. this Curry. on acct. of the Family in Germany, who sent me a power of Attorney to receive a Legacy for them from him, whose name I cannot now recollect, & being from home, cannot recur to— I paid 6/3 [6 s., 3 p.] for 5 Livres Tournois.— The Family is well— I am in haste but great Affection D. Sir Yours &c
R Bache
Dr. Franklin
 
Addressed: His Excellency / Dr. Benjn. Franklin / Minister Plenipoy. from the / United States of N. America / at Passy.
Notation: Mr. Bache Phila. 3. July 1782.
